         Case 3:18-cv-01701-HZ        Document 7   Filed 01/16/19    Page 1 of 13




Mark Crabtree, OSB #015070
crabtreem@jacksonlewis.com
Daniel Moses, OSB #151935
daniel.moses@jacksonlewis.com
JACKSON LEWIS P.C.
200 SW Market St. Ste. 540
Portland, Oregon 97201
Telephone: (503) 229-0404
Facsimile: (503) 229-0405
Of Attorneys for Defendants




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                   PORTLAND DIVISION


FRANCISCO GUTIERREZ, MOISES                  Case No.: 3:18-cv-1701-HZ
GUTIERREZ, and RAUL GUTIERREZ,
individuals,
                                             DEFENDANTS' ANSWER TO
       Plaintiffs,                           PLAINTIFFS' COMPLAINT

               vs.



VALLEYVIEW BLDG, INC.„ a domestic
business corporation, and FADAY
CHERIMNOV, an individual,

       Defendants.




       Defendants VALLEYVIEW BLDG, INC., and FADAY CHERIMNOV ("Defendants"),

answer Plaintiffs' Complaint as follows:




Page 1 — DEFENDANTS' ANSWER TO PLAINTIFFS'                         Jackson Lewis P.C.
COMPLAINT                                                       200 SW Market St. Ste. 540
                                                                    Portland OR 97201
                                                           (503) 229-04041 (503) 229-0405 (fax)
             Case 3:18-cv-01701-HZ        Document 7      Filed 01/16/19     Page 2 of 13




                                        I. INTRODUCTION

                                                  1.

       In response to paragraph 1 of the Complaint, Defendants deny the allegations contained

therein.
                                                  2.

       In response to paragraph 2 of the Complaint, Defendants deny the allegations contained

therein.
                                                  3.

           In response to paragraph 3 of the Complaint, Defendants deny the allegations contained

therein.
                                         II. JURISDICTION

                                                  4.

           In response to paragraph 4 of the Complaint, Defendants admit the allegations contained

therein.
                                                  5.

           In response to paragraph 5 of the Complaint, Defendants admit the allegations contained

therein.
                                            III. PARTIES

                                                  6.

           Given the vague nature of the allegations in paragraph 6 of the Complaint, Defendants

are without sufficient knowledge, information or belief to admit or deny the allegations and on

that basis deny each and every allegation contained therein.
                                                  7.

           In response to paragraph 7 of the Complaint, Defendants admit the allegations contained

therein.

Page 2 —DEFENDANTS' ANSWER TO PLAINTIFFS'                                  Jackson Lewis P.C.
COMPLAINT                                                               200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-0404 I (503) 229-0405 (fax)
            Case 3:18-cv-01701-HZ        Document 7      Filed 01/16/19      Page 3 of 13




                                                  8.

           In response to paragraph 8 of the Complaint, Defendants admit the allegations contained

therein.

                                             IV. FACTS

                                                  9.

           In response to paragraph 9 of the Complaint, Defendants admit the allegations contained

therein.

                                                  10.

           In response to paragraph 10 of the Complaint, Defendants admit the allegations contained

therein.

                                                 11.

           In response to paragraph 11 of the Complaint, Defendants admit the allegations contained

therein.

                                                 12.

       In response to paragraph 12 of the Complaint, Defendants deny the allegations contained

therein.

                                                 13.

           In response to paragraph 13 of the Complaint, Defendants admit the allegations contained

therein.

                                                 14.

       The allegations contained in paragraph 14 of the Complaint are legal conclusions and

therefore do not require an answer by Defendants.

                                                 15.

       The allegations contained in paragraph 15 of the Complaint are legal conclusions and

therefore do not require an answer by Defendants.

Page 3 —DEFENDANTS' ANSWER TO PLAINTIFFS'                                  Jackson Lewis P.C.
COMPLAINT                                                               200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-0404 I (503) 229-0405 (fax)
            Case 3:18-cv-01701-HZ        Document 7      Filed 01/16/19     Page 4 of 13




                                                 16.

           In response to paragraph 16 of the Complaint, Defendants admit the allegations contained

therein.

                                                 17.

           In response to paragraph 17 of the Complaint, Defendants admit the allegations contained

therein.

                                                 18.

           In response to paragraph 18 of the Complaint, Defendants admit the allegations contained

therein.

                                                 19.

           In response to paragraph 19 of the Complaint, Defendants admit the allegations contained

therein.

                                                 20.

       In response to paragraph 20 of the Complaint, Defendants admit the allegations contained

therein.

                                                 21.

           In response to paragraph 21 of the Complaint, Defendants admit the allegations contained

therein.

                                                 22.

       In response to paragraph 22 of the Complaint, Defendants admit Plaintiffs typically

worked five days each week. Defendants further admit that some weeks Plaintiffs worked less

than five days each week. Defendants deny each and every other allegation contained therein,

including any implied assertion that Defendants violated any legal obligation to Plaintiffs or that

Defendants are responsible for any loss or harm incurred by Plaintiffs.



Page 4 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                 Jackson Lewis P.C.
COMPLAINT                                                               200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-04041(503) 229-0405 (fax)
             Case 3:18-cv-01701-HZ        Document 7       Filed 01/16/19    Page 5 of 13




                                                  23.

           In response to paragraph 23 of the Complaint, Defendants admit that Plaintiffs performed

construction, excavation, and mechanic-related labor, purchased materials and equipment, and

other tasks as assigned by Defendants. Defendants deny each and every other allegation

contained therein, including any implied assertion that Defendants violated any legal obligation

to Plaintiffs or that Defendants are responsible for any loss or harm incurred by Plaintiffs.

                                                 24.

           In response to paragraph 24 of the Complaint, Defendants admit that Plaintiffs worked up

to 45 hours in a week performing construction and excavation-related labor for Defendants.

Defendants deny each and every other allegation contained therein, including any implied

assertion that Defendants violated any legal obligation to Plaintiffs or that Defendants are

responsible for any loss or harm incurred by Plaintiffs.

                                                 25.

           In response to paragraph 25 of the Complaint, Defendants deny the allegations contained

therein.

                                                 26.

           In response to paragraph 26 of the Complaint, Defendants deny the allegations contained

therein.

                                                 27.

       In response to paragraph 27 of the Complaint, Defendants deny the allegations contained

therein.

                                                 28.

       In response to paragraph 28 of the Complaint, Defendants deny the allegations contained

therein.



Page 5 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                 Jackson Lewis P.C.
COMPLAINT                                                              200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-04041 (503) 229-0405 (fax)
             Case 3:18-cv-01701-HZ       Document 7      Filed 01/16/19     Page 6 of 13




                                                 29.

           In response to paragraph 29 of the Complaint, Defendants deny the allegations contained

therein.
                                                 30.

           In response to paragraph 30 of the Complaint, Defendants deny the allegations contained

therein.
                                                 31.

           In response to paragraph 31 of the Complaint, Defendants deny the allegations contained

therein.
                                                 32.

           In response to paragraph 32 of the Complaint, Defendants deny the allegations contained

therein, including any implied assertion that Defendants violated any legal obligation to

Plaintiffs or that Defendants are responsible for any loss or harm incurred by Plaintiffs.

                                                 33.

           In response to paragraph 33 of the Complaint, Defendants admit the allegations contained

therein.
                                                 34.

           In response to paragraph 34 of the Complaint, Defendants admit the allegations contained

therein.

                                                 35.

           In response to paragraph 35 of the Complaint, Defendants deny the allegations contained

therein.

                                                  36.

           In response to paragraph 36 of the Complaint, Defendants deny the allegations contained

therein.

Page 6 —DEFENDANTS' ANSWER TO PLAINTIFFS'                                  Jackson Lewis P.C.
COMPLAINT                                                              200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-04041(503) 229-0405 (fax)
             Case 3:18-cv-01701-HZ        Document 7      Filed 01/16/19    Page 7 of 13




                                                 37.

       In response to paragraph 37 of the Complaint, Defendants deny the allegations contained

therein.

                                                 38.

       In response to paragraph 38 of the Complaint, Defendants admit the allegations contained

therein.
                                                 39.

           In response to paragraph 39 of the Complaint, Defendants admit the allegations contained

therein.

                                                 40.

           In response to paragraph 40 of the Complaint, Defendants deny the allegations contained

therein.
                                                 41.

           In response to paragraph 41 of the Complaint, Defendants deny the allegations contained

therein.
                                                 42.

           In response to paragraph 42 of the Complaint, Defendants deny the allegations contained

therein.
                                                  43.

           In response to paragraph 43 of the Complaint, Defendants deny the allegations contained

therein.

                                                  44.

           In response to paragraph 44 of the Complaint, Defendants deny the allegations contained

therein.



Page 7 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                 Jackson Lewis P.C.
COMPLAINT                                                              200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-04041(503) 229-0405 (fax)
             Case 3:18-cv-01701-HZ        Document 7      Filed 01/16/19     Page 8 of 13




                                                  45,

           In response to paragraph 45 of the Complaint, Defendants deny they threatened Plaintiffs

or their families. Defendant are without sufficient knowledge, information, or belief as to the

remaining allegations in paragraph 45 and therefore deny each and every allegation contained

therein.

                                                  46,

           In response to paragraph 46 of the Complaint, Defendants deny the allegations contained

therein.

                                                 47.

           In response to paragraph 47 of the Complaint, Defendants deny the allegations contained

therein.

                                                  48.

           In response to paragraph 48 of the Complaint, Defendants deny the allegations contained

therein.

                                     V. CLAIMS FOR RELIEF

                                 (First Claim—Violation of FLSA)

                                                 49.

           In response to paragraph 49 of the Complaint, Defendants deny the allegations contained

therein.

                                                 50.

           In response to paragraph 50 of the Complaint, Defendants deny the allegations contained

therein.

                                                 51.

       In response to paragraph 51 of the Complaint, Defendants deny the allegations contained

therein.

Page 8 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                 Jackson Lewis P.C.
COMPLAINT                                                               200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-0404 I (503) 229-0405 (fax)
            Case 3:18-cv-01701-HZ        Document 7      Filed 01/16/19      Page 9 of 13




            (Second Claim — Violation of Oregon Minimum Wage and Overtime Laws)

                                                 52.

       In response to paragraph 52 of the Complaint, Defendants deny the allegations contained

therein.

                                                 53.

       In response to paragraph 53 of the Complaint, Defendants deny the allegations contained

therein.

                                                 54.

       In response to paragraph 54 of the Complaint, Defendants deny the allegations contained

therein.

               (Third Claim — Violation of Oregon Timely Payment of Wages Law)

                                                 55.

           In response to paragraph 55 of the Complaint, Defendants deny the allegations contained

therein.
                                                 56.

           In response to paragraph 56 of the Complaint, Defendants deny the allegations contained

therein.

                       (Fourth Claim — Unlawful Deductions — ORS 652.615)

                                                 57.

           In response to paragraph 57 of the Complaint, Defendants deny the allegations contained

therein.

                                                 58.

           In response to paragraph 58 of the Complaint, Defendants deny the allegations contained

therein.



Page 9 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                 Jackson Lewis P.C.
COMPLAINT                                                              200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-0404 I (503) 229-0405 (fax)
            Case 3:18-cv-01701-HZ          Document 7       Filed 01/16/19     Page 10 of 13




                        (Fifth Claim — Federal Trafficking — 18 U.S.C. § 1595)

                                                    59.

           In response to paragraph 59 of the Complaint, Defendants deny the allegations contained

therein.

                                                    60.

           In response to paragraph 60 of the Complaint, Defendants deny the allegations contained

therein.

                         (Sixth Claim — Oregon Trafficking — ORS § 30.867)

                                                    61.

       In response to paragraph 61 of the Complaint, Defendants deny the allegations contained

therein.

                                                    62.

       In response to paragraph 62 of the Complaint, Defendants deny the allegations contained

therein.

                                     AFFIRMATIVE DEFENSES

                                  FIRST AFFIRMATIVE DEFENSE

           Plaintiffs' Complaint, and each claim for relief alleged therein, fails to state a claim upon

which relief may be granted.

                                SECOND AFFIRMATIVE DEFENSE

       Any recovery on Plaintiffs' Complaint, or any purported cause of action alleged therein,

is barred by the equitable doctrines of consent, waiver, laches and unclean hands because of

Plaintiffs' conduct and actions.




Page 10 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                   Jackson Lewis P.C.
COMPLAINT                                                                  200 SW Market St. Ste. 540
                                                                               Portland OR 97201
                                                                      (503) 229-04041(503) 229-0405 (fax)
         Case 3:18-cv-01701-HZ          Document 7       Filed 01/16/19     Page 11 of 13




                               THIRD AFFIRMATIVE DEFENSE

        To the extent Plaintiffs are entitled to damages, Defendants are entitled to a credit or set

off against amounts paid, overpaid, or owed to Defendants by Plaintiffs.

                             FOURTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims are barred in whole or in part as to all hours during which Plaintiffs

were engaged in activities which were preliminary or postliminary to their principal activities.

                               FIFTH AFFIRMATIVE DEFENSE

       Plaintiffs' claims are barred in whole or in part because the work performed was de

minimis in nature.

                               SIXTH AFFIRMATIVE DEFENSE

        Plaintiffs' claims are barred in whole or in part by the doctrine of accord and satisfaction.

                             SEVENTH AFFIRMATIVE DEFENSE

       Plaintiff's Complaint, and each purported claim for relief alleged therein, is barred by the

applicable statutes of limitations.

                                         RESERVATION

       Defendants reserve the right to raise additional affirmative defenses as discovery

progresses and as the interests of justice require.

///

///

///

///

///




Page 11 — DEFENDANTS' ANSWER TO PLAINTIFFS'                                Jackson Lewis P.C.
COMPLAINT                                                               200 SW Market St. Ste. 540
                                                                            Portland OR 97201
                                                                   (503) 229-0404 I (503) 229-0405 (fax)
        Case 3:18-cv-01701-HZ         Document 7       Filed 01/16/19      Page 12 of 13




       WHEREFORE, having fully answered the allegations and prayers for relief set forth in

Plaintiffs' Complaint, Defendants respectfully pray for judgment against Plaintiffs as follows:

       1.      That Plaintiffs take nothing by their Complaint;

       2.      Dismissing the Complaint in its entirety with prejudice;

       3.      Awarding costs of suit incurred herein, including reasonable attorneys' fees; and

       4.      Awarding such other and further relief as the court deems just and equitable.



DATED: January 16, 2019.

                                             JACKSON LEWIS P.C.




                                             By:
                                                    Mark Crabtree, OSB #015070
                                                    crabtreem@jacksonlewis.com
                                                    Daniel Moses, OSB #151935
                                                    daniel.moses@jacksonlewis.com

                                                    Of Attorneys for Defendants




Page 12 —DEFENDANTS' ANSWER TO PLAINTIFFS'                                Jackson Lewis P.C.
COMPLAINT                                                              200 SW Market St. Ste. 540
                                                                           Portland OR 97201
                                                                  (503) 229-04041(503) 229-0405 (fax)
        Case 3:18-cv-01701-HZ          Document 7       Filed 01/16/19       Page 13 of 13




                               DECLARATION OF SERVICE


       I hereby certify that I served the foregoing DEFENDANTS' ANSWER TO

PLAINTIFFS' COMPLAINT via:

        ❑ Electronic Mail

        ❑ US Postal Service

        ■ CM/ECF

        ❑ Facsimile Service

        ❑ Hand Delivery

        ❑ UPS


as follows on the date stated below:

       D. Michael Dale
       Law Office of D. Michael Dale
       PO Box 1032
       Cornelius, OR 97113
       michaeldale@dmichaeldale.net

       Corinna Spencer-Scheurich
       Northwest Workers' Justice Project
       812 SW Washington St., Ste. 225
       Portland, OR 97205
       corinna nwip.org

              Attorneysfor Plaintiff



DATED this 16'h day of January, 2019.


                                                By:            s/ Delores Petrich
                                                               Delores Petrich

                                            4845-3343-5268, v. 1

DECLARATION OF SERVICE                                                      Jackson Lewis P.C.
                                                                         200 SW Market St. Ste. 540
                                                                             Portland OR 97201
                                                                    (503) 229-0404 I (503) 229-0405 (fax)
